Case 1:18-cv-02629-RM-MEH Document 27 Filed 03/26/19 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No.: 1:18-cv-02629-RM-MEH

  WENDY FAULHABER, an individual,

                        PLAINTIFF,

  v.

  WELD COUNTY SCHOOL DISTRICT RE-8 and
  ALAN KAYLOR, an individual.

                        DEFENDANTS.


   NOTICE OF DISMISSAL WITH PREJUDICE OF CLAIMS AGAINST DEFENDANT
                             ALAN KAYLOR


         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff, WENDY FAULHABER, by and

  through her undersigned counsel, hereby files this Notice of Dismissal with Prejudice of all

  claims against Defendant, ALAN KAYLOR (“Defendant Kaylor”). This Notice is only with

  respect to the claims against Defendant Kaylor (Plaintiff’s Eighth Claim for Relief: Tortious

  Interference with Contract) and does not affect Plaintiff’s claims against Defendant Weld County

  School District Re-8. All costs and attorney fees shall be borne by the side that incurred them.

         WHEREFORE, Plaintiff respectfully requests that her claim against Defendant Kaylor be

  dismissed with prejudice and that the Court terminate Defendant Kaylor as a party to this action.
Case 1:18-cv-02629-RM-MEH Document 27 Filed 03/26/19 USDC Colorado Page 2 of 3




  Respectfully submitted on this 26th day of March, 2019.

                                              BRYAN E. KUHN, COUNSELOR AT LAW, P.C.
                                              Original pleading bearing original signature maintained
                                              in the offices of Bryan E. Kuhn, Counselor at Law, P.C.

                                              s/ Kate W. Beckman
                                              Kate W. Beckman, Esq. #42416
                                              1660 Lincoln Street, Suite 2330
                                              Denver, Colorado 80264
                                              (p) (303)424-4286 (f) (303)425-4013
                                              Kate.Beckman@beklegal.com
                                              ATTORNEYS FOR PLAINTIFF




                                                 2
Case 1:18-cv-02629-RM-MEH Document 27 Filed 03/26/19 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE
       I hereby certify that on this 26th day of March, 2019, I electronically filed the foregoing
  NOTICE OF DISMISSAL OF CLAIMS AGAINST DEFENDANT ALAN KAYLOR via
  CM/ECF Filer, and served upon counsel for Defendants addressed as follows:

         Michael W. Schreiner, Esq.
         1800 Broadway, Ste. 200
         Boulder, Colorado 80301
         (303) 443-8010
         mschreiner@celaw.com
         ATTORNEYS FOR DEFENDANTS


                                           BRYAN E. KUHN, COUNSELOR AT LAW, P.C.

                                           Original pleading bearing original signature maintained in the
                                           offices of Bryan E. Kuhn, Counselor at Law, P.C.

                                           s/ Kate W. Beckman
                                           Kate W. Beckman, Esq. #42416
                                           1660 Lincoln Street, Suite 2330
                                           Denver, Colorado 80264
                                           (p) (303) 424-4286 (f) (303) 425-4013
                                           Kate.Beckman@beklegal.com
                                           ATTORNEYS FOR PLAINTIFF




                                                   3
